[Cite as Mavroudis v. Ohio Dept. of Rehab. & Corr., 2017-Ohio-8649.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Daniel Mavroudis,                                   :

                Plaintiff-Appellant,                :
                                                                             No. 17AP-430
v.                                                  :                   (Ct. of Cl. No. 2017-00138)

Ohio Department of Rehabilitation                   :                  (REGULAR CALENDAR)
and Correction,
                                                    :
                Defendant-Appellee.
                                                    :



                                          D E C I S I O N

                                  Rendered on November 21, 2017


                On brief: Rhys B. Cartwright-Jones, for appellant. Argued:
                Rhys B. Cartwright-Jones.

                On brief: Michael DeWine, Attorney General, and
                Christopher P. Conomy, for appellee. Argued:
                Christopher P. Conomy.

                            APPEAL from the Court of Claims of Ohio

BRUNNER, J.
         {¶ 1} Plaintiff-appellant, Daniel Mavroudis, appeals a May 17, 2017 judgment of
the Court of Claims of Ohio dismissing his complaint for false imprisonment. Because we
agree with the Court of Claims that Mavroudis failed to allege that his trial court sentencing
entry was facially defective, we affirm the judgment of the Court of Claims dismissing his
claim.
I. FACTS AND PROCEDURAL HISTORY
         {¶ 2} On February 8, 2017, Mavroudis filed a complaint against defendant-
appellee, Ohio Department of Rehabilitation and Correction ("ODRC"), alleging he had
been falsely imprisoned on an invalid judgment entry. (Feb. 8, 2017 Compl. in passim.)
Specifically, Mavroudis alleged that, following a guilty plea in case No. 13CR-1325, the
No. 17AP-430                                                                        2


Mahoning County Court of Common Pleas sentenced him to a total prison term of two years
but purported to "suspend" the term and order him to serve five weekends in the county
jail. Id. at ¶ 4-7. Despite the fact that the common pleas court never sentenced him to
community control, the Mahoning County prosecutor's office filed for the finding of a
probation violation against him in August 2014. Id. at ¶ 8. Following a probable cause
hearing, in January 2015, the common pleas court found that there was probable cause for
the violation and ordered Mavroudis held without bond until July 2015 when the court
ordered him to serve the two years that had purportedly been "suspended." Id. at ¶ 9-10.
On March 4, 2016, the Seventh District Court of Appeals found that the Mahoning County
Court of Common Pleas had erred in imposing a prison term on Mavroudis and remanded
the matter for an order discharging Mavroudis from prison. State v. Mavroudis, 7th Dist.
No. 2015 MA 0146, 2016-Ohio-894, ¶ 13-14.
       {¶ 3} The Seventh District's decision, which is attached in full to Mavroudis'
complaint, includes a more detailed rendition of the facts as follows:

              On May 1, 2014, Mavroudis pled guilty to Receiving Stolen
              Property, R.C. 2913.51(A)(C), and Breaking and Entering, R.C.
              2911.13(A)(C), both fifth degree felonies. Pursuant to a Rule 11
              agreement the State agreed to stand silent regarding a sentence
              recommendation.

              At the May 22, 2014 sentencing hearing, the trial court initially
              sentenced Mavroudis to one year on the receiving stolen
              property count and one year on the breaking and entering
              count, to be served consecutively, for a total two-year term of
              incarceration. The trial court then concluded the proceedings.
              For reasons not apparent from the record, approximately 10
              minutes later the trial court went back on the record and
              recalled the case for a continuation of the sentencing hearing.
              The court subsequently suspended the imposition of the
              sentence that was previously given. The trial court placed
              Mavroudis on two years of community control and also ordered
              him to serve five consecutive weekends in the Mahoning
              County Jail.

              The May 27, 2014 sentencing entry did not accurately relay the
              sentence that had been imposed by the trial court during the
              hearing. Although Mavroudis was placed on community
              control during the hearing, the judgment entry makes no
              mention of it. Further, the trial court noted in the entry that the
              one year term on the receiving count was ordered concurrent
No. 17AP-430                                                                          3


             to the breaking and entering count as opposed to consecutive
             which the court had ordered at the sentencing hearing.
             Contradictorily, the trial court suspended those sentences and
             ordered Mavroudis to serve five consecutive weekends in the
             county jail.

             On July 2, 2015, Mavroudis stipulated to a probation violation.
             At the probation violation hearing the prosecutor stated that
             the trial court ordered the two previously suspended prison
             terms to be served consecutively, not concurrently as the entry
             stated. The State asked the trial court to issue a nunc pro tunc
             entry to correct this error. When the trial court asked whether
             the original sentencing judge made the appropriate
             consecutive sentencing findings, the prosecutor stated he
             believed so.

             The trial court made no findings relative to consecutive
             sentences at either the May 2014 hearing or the July 2015
             hearing. The trial court's July sentencing entry made the
             finding that Mavroudis had been previously sentenced to a two
             year community control sanction and that he stipulated to the
             violation. The entry then imposed a twelve month prison term
             for each count to be served consecutively, followed by an
             optional period of three years of post-release control.

Mavroudis at ¶ 2-6.
      {¶ 4} On February 28, 2017, ODRC moved to dismiss Mavroudis' complaint in the
Court of Claims on the grounds that Mavroudis had not alleged that the trial court's order
on which he was imprisoned was invalid on its face. (Feb. 28, 2017 Mot. to Dismiss.)
Mavroudis responded with a memorandum in opposition and a request to amend the
complaint to add the following allegation to paragraph 13 of the complaint:

             Mavroudis, on multiple occasions, presented the original
             "suspended sentence" sentencing entry to the ODRC to explain
             the error and the illegality of his sentence. Persons to whom he
             presented the original entry included all of his case workers and
             even the assistant warden.

(Mar. 17, 2017 Mot. to Amend at 1; Mar. 17, 2017 Memo. in Opp. to Dismissal.) ODRC
responded in opposition to the motion to amend arguing that the amendment sought was
futile. (Mar. 21, 2017 Memo. in Opp. to Amend at 1.) Specifically, ODRC argued that the
fact that Mavroudis felt the need to show the first sentencing entry to employees of ODRC
No. 17AP-430                                                                            4


demonstrated that the second entry was not invalid on its face; that is, that the problems
with it could only be understood by reference to another document. Id. at 2-3.
       {¶ 5} The Court of Claims dismissed Mavroudis' case against ODRC on May 17,
2017 because, even taking into account his proposed supplementary allegation, he had
failed to allege that the order on which he had been imprisoned was facially invalid.
(May 17, 2017 Entry at 3-4.)
       {¶ 6} Mavroudis now appeals.
II. ASSIGNMENT OF ERROR
       {¶ 7} Mavroudis submits a single assignment of error:

              The trial court erred in dismissing Mavroudis' case because
              Mavroudis presented multiple showings of a prior invalid
              sentencing commitment to the ODRC.

III. DISCUSSION
       {¶ 8} A motion to dismiss for failure to state a claim under Civ.R. 12(B)(6) tests the
sufficiency of the complaint. State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs., 65
Ohio St. 3d 545, 548 (1992). A trial court must presume all factual allegations contained in
the complaint are true and must make all reasonable inferences in favor of the nonmoving
party. Garofalo v. Chicago Title Ins. Co., 104 Ohio App. 3d 95, 104 (8th Dist.1995), citing
Perez v. Cleveland, 66 Ohio St. 3d 397 (1993); Mitchell v. Lawson Milk Co., 40 Ohio St. 3d
190 (1988); Phung v. Waste Mgt., Inc., 23 Ohio St. 3d 100 (1986). "[A]s long as there is a
set of facts, consistent with the plaintiff's complaint, which would allow the plaintiff to
recover, the court may not grant a defendant's motion to dismiss." York v. Ohio State Hwy.
Patrol, 60 Ohio St. 3d 143, 145 (1991). Attachments to the complaint are considered part of
the complaint for all purposes. Civ.R. 10(C). In reviewing a decision on a motion to dismiss
for failure to state a claim, pursuant to Civ.R. 12(B)(6), an appellate court's standard of
review is de novo. Foreman v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 14AP-15, 2014-
Ohio-2793, ¶ 9; Perrysburg Twp. v. Rossford, 103 Ohio St. 3d 79, 2004-Ohio-4362, ¶ 5.
       {¶ 9} We have previously set forth the availability of a false imprisonment action
against ODRC as follows:

              False imprisonment occurs when a person confines another
              intentionally without lawful privilege and against his consent
No. 17AP-430                                                                             5


                within a limited area for any appreciable time, however short.
                The state may be held liable for false imprisonment.

                An action for false imprisonment cannot be maintained,
                however, when the imprisonment is in accordance with the
                judgment or order of a court, unless it appears such judgment
                or order is void on its face. Thus, the state is immune from a
                common law claim of false imprisonment when the plaintiff
                was incarcerated pursuant to a facially-valid judgment or
                order, even if the facially-valid judgment or order is later
                determined to be void.

(Internal quotation marks and citations omitted.) McKinney v. Ohio Dept. of Rehab. &
Corr., 10th Dist. No. 09AP-960, 2010-Ohio-2323, ¶ 8-9; accord McCuller v. Ohio Dept. of
Rehab. & Corr., 10th Dist. No. 15AP-91, 2015-Ohio-3124, ¶ 10-11; see also Bennett v. Ohio
Dept. of Rehab. & Corr., 60 Ohio St. 3d 107 (1991), syllabus (false imprisonment actions are
proper against the state when a prisoner is confined without legal justification); Bradley v.
Ohio Dept. of Rehab. & Corr., 10th Dist. No. 07AP-506, 2007-Ohio-7150, ¶ 11 (false
imprisonment actions, which are distinct from wrongful imprisonment actions, against the
State cannot be maintained when the person was imprisoned pursuant to a facially valid
order).
          {¶ 10} Mavroudis did not attach any of the sentencing entries in his case to his
complaint. Thus, the Court of Claims did not have (nor do we have) the opportunity to
determine for ourselves whether the order in question was facially invalid. Instead, the
Court of Claims properly relied (and so must we rely) on Mavroudis' allegations and the
facts set forth in the Seventh District decision which he attached to his complaint. Civ.R.
10(C). Although the Court of Claims ultimately dismissed Mavroudis' motion to amend as
moot, it is apparent that the Court of Claims considered the substance of Mavroudis'
supplemental allegation. This we do as well.
          {¶ 11} Nowhere in the materials discussed above does Mavroudis allege facts
showing that the trial court's order incarcerating him was facially invalid. He alleges
convincing reasons that it was invalid based on the procedural history of what transpired
in his criminal case. That is, that he was never validly placed on community control and
thus could not have violated community control and been imprisoned for the violation. To
a court reviewing that history, it would have been apparent (as it evidently was to the
Seventh District) that Mavroudis was being confined pursuant to a technically deficient
No. 17AP-430                                                                             6


series of orders. But ODRC is not a court and is not to be held liable for failing to divine
from the procedural history of an inmate's case that what appears to be a facially valid order
has defective roots that affect whether it should continue to hold a prisoner. ODRC cannot
and should not second-guess facially valid orders from the judiciary.
       {¶ 12} Presuming all factual allegations contained in the complaint to be true and
making all reasonable inferences in Mavroudis' favor, Mavroudis' complaint failed to state
a claim on which relief could be granted. Mavroudis' assignment of error is overruled.
IV. CONCLUSION
       {¶ 13} As the Seventh District Court of Appeals recognized, Mavroudis' original
sentencing entry was deeply flawed in several respects. Mavroudis at ¶ 2-6. Yet, according
to the Seventh District's recitation of facts, these deficiencies are only apparent when the
procedural history of the case, the sentencing transcript, and prior orders of the trial court
are reviewed. Id. Though the order on which Mavroudis was imprisoned was void,
Mavroudis did not allege that the voidness was apparent on the face of the order. In the
absence of that allegation, Mavroudis' complaint failed to state a claim against the State for
false imprisonment.
                                                                        Judgment affirmed.
                             KLATT and SADLER, JJ., concur.